Title: From John Adams to Thomas Jefferson, 18 August 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square August 18. 1785
          
          I have received your Favour of the 6. Aug. with the Notes and Project inclosed.
          How can We send another Person? We have not in our Full Power authority to Substitute. Will not the Emperor and the Regencies feel their Dignity offended if a Person appears without a Commission from Congress? Do you mean that he Should only agree upon the Terms and transmit them to Us to be Signed? if you think this Method will do, I have no Objection to either of the Persons you mention—nor to Mr Short. Dr Bancroft is the greatest Master of the French Language. if We conclude to Send either he Should take an attested Copy at least of all our Commissions for Africa, and a Letter and Instructions from Us. if there is any Truth in any of the Reports of Captures by the Algerines, Lambes Vessell may be taken by them.
          Whoever is Sent by Us Should be instructed to corresp[ond] constantly with Us, and to Send, by whatever conveyance he may find, whether thro’ Spain France, England Holland or otherwise, Copies of his Letters to Us to Congress. He should be instructed farther to make dilligent Inquiry concerning the Productions of those Countries which would answer in America, and those of the United States which might find a Market in Barbary, and to transmit all Such Information to Congress as well as to Us.
          I have read over the Project with Care. The 17. Article appears to be carried farther than our Countrymen will at present be willing to go. I presume the three last Words of the third Line of this 17. Article must be left out; and in the fourth line, the 7. 8. 9. 10. 11. & 12th Words; and in the Sixth Line, the first, Second, third, fourth, and fifth Words.
          You have Seen by this Time our Massachusetts Navigation Act, and the Reasonings and Dispositions of all the States tend the Same Way at present; so that We must conform our Proceedings, as I Suppose, to their Views.
          My Regards to Messrs Humphreys, Mazzai, Williamos, &c and believe / me ever yours
          
            John Adams
          
          
            Mr Short left Us on Tuesday. Dr Bancroft is just come in. This Letter will be delivered to you by Mr James Smith, a Gentleman of South Carolina, a Relation of Mrs Adams, whom I beg leave to introduce to You and recommend to your Civilities.
          
        